COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT
Appellate case name:         Bradley Jared Barton v. Office of Attorney General

Appellate case number:       01-19-00677-CV

Trial court case number: 2018-84841

Trial court:                 309th District Court of Harris County

        Appellant, Bradley Jared Barton, has filed a Statement of Inability to Afford Payment of
Court Costs. The Court abates this appeal for the trial court to hold a hearing to hear evidence
and issue findings of fact to determine whether appellant is indigent. See TEX. R. APP. P.
20.1(b)(3). The court coordinator of the trial court shall set a date for said hearing within 30 days
of the date of this Order and notify the parties, including appellant. If appellant is now
incarcerated, he may appear by closed video teleconference.1 The trial court shall have a court
reporter, or court recorder, record the hearing and file the reporter’s record with this Court no
later than 30 days from the date of the indigency hearing. The trial court clerk shall file a clerk’s
record containing the trial court’s findings no later than 30 days from the date of the indigency
hearing.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the clerk’s record and
reporter’s record of the hearing are filed with this Court.

       It is so ORDERED.

Judge’s signature: ________/s/ Russell Lloyd______________
                           Acting individually

Date: October 8, 2019_____________


1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.